 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”), is dated as of March 10, 2020 (the
Effective Date”), between Resonate Blends, Inc., a Nevada corporation, (f/k/a
Textmunication Holdings, Inc., hereinafter the “Company”) and the Subscriber are
executing and delivering this Agreement in reliance upon an exemption from
securities registration afforded by the provisions of Section 3(a)(9), Section
4(2), Section 4(6) and/or Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “1933 Act”);

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to the Subscriber, and the Subscriber
shall acquire one hundred and eighty four thousand (184,000) shares (“Exchange
Shares”) of the Company’s Common Stock, (the “Common Stock”) valued at $0.25 per
share (the “Purchase Price”) with payment therefore will be made by Subscriber’s
surrender to the Company of warrants (“Surrendered Warrants”) issued to the
Subscriber as set forth on the signature page hereto and all accrued rights
thereon, (the “Exchange”). The Exchange Shares and the Additional Shares (as
defined below) are collectively referred to herein as the “Securities”; and

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Subscriber agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Articles of Incorporation (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Subscriber’s obligation to tender the
Surrendered Warrants at such Closing, and (ii) the Company’s obligations to
deliver the Securities to be issued and sold or exchanged at such Closing, in
each case, have been satisfied or waived.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries that would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, right, option,
warrant or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

1

 

 

“Company Counsel” shall means The Doney Law Firm.

 

“Effective Date” means the date first set forth above.

 

“End Date” means the date upon which Subscriber is not holding any Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“G&M” means Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New
York 11581, facsimile: (212) 697-3575.

 

“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition, whether commenced or threatened.

 

“Regulation D” means Regulation D under the Securities Act.

 

“Required Minimum” shall mean not less than 200% of the Exchange Shares.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company. Representations, undertakings and obligations set forth in this
Agreement shall be applicable only to Subsidiaries which exist or have existed
at the applicable and relevant time.

 

2

 

 

“Termination Date” shall mean March 31, 2020.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges: the NYSE MKT
LLC, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB,
or the OTCQX (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, and all exhibits and schedules
thereto and hereto, and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“Transfer Agent” means the transfer agent for the Common Stock, and any
successor transfer agent of the Company.

 

“Underlying Shares” means the Exchange Shares and Additional Shares.

 

ARTICLE II.

EXCHANGE

 

2.1 Closing; Exchange.

 

(a) On the Closing Date, upon the terms and subject to the conditions set forth
herein, the Company agrees to issue, and the Subscriber agree to acquire the
Exchange Shares in exchange for the Surrendered Warrants.

 

(b) The Company and Subscriber shall also deliver the other items set forth in
Section 2.2 deliverable at the Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of G&M or such other location or by remote exchange of electronic
documentation as the parties shall mutually agree.

 

2.2 Deliveries.

 

(a) On the Closing Date, the Company shall deliver or cause to be delivered to
the Subscriber the following:

 

(i) this Agreement duly executed by the Company; and

 

(ii) confirmation from the Company’s transfer agent that the Exchange Shares are
being held in book entry.

 

(b) On or prior to the Closing Date, Subscriber shall deliver or cause to be
delivered the following:

 

(i) this Agreement duly executed by the Subscriber, to the Company; and

 

(ii) the Subscriber’s tender of the Surrendered Warrants, as directed by the
Company.

 

3

 

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder to affect the Closing are subject
to the following conditions being met:

 

(i) the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Subscriber contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Subscriber required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by the Subscriber of the items set forth in Section 2.2(b) of
this Agreement.

 

(b) The obligations of the Subscriber hereunder to affect a Closing, unless
waived by the Subscriber, are subject to the following conditions being met:

 

(i) the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

 

(v) from the date hereof to each respective Closing Date, trading in securities
in the United States generally as reported by Bloomberg L.P. shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the United States or New York State authorities nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of Subscriber, makes it impracticable or inadvisable to acquire the
Securities at the Closing; and

 

(vi) The Company will be current in its filings with the Commission.

 

2.4 Subscriber’s Right to Terminate. Anything in any of the Transaction
Documents to the contrary notwithstanding, Subscriber has the right to demand
and receive back from the Company the Subscriber’s Surrendered Warrants and any
other documents delivered in connection with the Offering at any time until a
Closing takes place. In addition, the Company must provide one (1) prior
Business Days’ notice that all Closing conditions have been met and it is ready
to close the Offering.

 

4

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to Subscriber as of the date hereof and
the Closing Date unless as of a specific date therein in which case they shall
be accurate as of such date:

 

(a) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and, no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders and creditors in connection herewith or therewith other
than in connection with the Required Approvals except those filings required to
be made with the Commission and state agencies after the Closing Date. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party, do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected.

 

5

 

 

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filing of Form D with the Commission, (ii) such filings as are
required to be made under applicable state securities laws, and (iii) such as
may be required but which have been obtained prior to the Closing (collectively,
the “Required Approvals”).

 

(e) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Underlying Shares at least equal to the Required Minimum on the date hereof.

 

(f) Capitalization. The issuance and sale of the Securities will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Subscriber) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and nonassessable,
have been issued in material compliance with all federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities. No
further approval or authorization of any stockholder, the Board of Directors,
any other Person is required for the issuance and sale of the Securities. There
are no stockholder’s agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
stockholders.

 

(g) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(h) Certain Fees. No brokerage, finder’s fees, commissions or due diligence fees
are or will be payable by the Company or any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents. The Subscriber shall have no obligation with respect to any such fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by the Transaction Documents.

 

6

 

 

(i) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(j) Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable as of the Closing Date and
thereafter any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of the State of Idaho that is or could
become applicable to the Subscriber as a result of the Subscriber and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Subscriber’s ownership of the Securities.

 

(k) Disclosure. All of the disclosure furnished by or on behalf of the Company
to the Subscriber regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby when taken together as a
whole, is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that Subscriber makes no, nor has made, any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2.

 

(l) Acknowledgment Regarding Subscriber’s Acquisition of Securities. The Company
acknowledges and agrees that the Subscriber is acting solely in the capacity of
an arm’s length subscriber with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that
Subscriber is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by Subscriber or any of
its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Subscriber’s acquisition of the Securities. The Company further represents to
Subscriber that the Company’s decision to enter into this Agreement and the
other Transaction Documents has been based solely on the independent evaluation
of the transactions contemplated hereby by the Company and its representatives.

 

(m) Private Placement. Assuming the accuracy of the Subscriber’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Subscriber as contemplated hereby. The offer and sale and resale of the
Securities does not integrate for any purpose including any state laws or
securities laws with any other offer or sale of the Company’s Securities nor any
filing that may have been made with respect thereto.

 

(n) No General Solicitation or Integration. Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising. The Company has offered the
Securities only to the Subscriber and certain other “accredited investors”
within the meaning of Rule 501 under the Securities Act.

 

7

 

 

(o) No Disqualification Events. With respect to the Securities to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Subscriber a copy of any disclosures
provided thereunder.

 

(p) Other Covered Persons. The Company is not aware of any person that has been
or will be paid (directly or indirectly) remuneration for solicitation of
Subscriber in connection with the sale of any Regulation D Securities.

 

(q) No Integrated Offering. Assuming the accuracy of the Subscriber’s
representations and warranties set forth in Section 3.2, neither the Company,
nor, to the knowledge of the Company, any of its Affiliates, nor any Person
acting on its or, to the knowledge of the Company, their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities by the Company to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(r) Reporting Company/Shell Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Section 12(g) of the Exchange Act.
Pursuant to the provisions of the Exchange Act. As of the Closing Date, the
Company represents that is not now, nor has it ever been, a shell company, and
that it has never checked the box in any EDGAR Filings that it was once a shell
company. Furthermore, the Company has filed all reports and material required to
be filed under Section 13 of the Exchange Act during the preceding twelve months
and at least one year has elapsed from the time the Company filed Form 10 type
information with the SEC reflecting its status as an entity that is not a shell
company.

 

(s) Considerations. The Company represents that the Subscriber have not tendered
any consideration for the Securities except the Surrendered Warrants.

 

(t) Survival. The foregoing representations and warranties shall survive the
Closing Date.

 

3.2 Representations and Warranties of the Subscriber. Subscriber, for itself
only hereby represents and warrants as of the date hereof and as of the Closing
Date to the Company as follows (unless as of a specific date therein):

 

(a) Organization; Authority. Subscriber is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by
Subscriber of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of Subscriber. Each
Transaction Document to which it is a party has been duly executed by
Subscriber, and when delivered by Subscriber in accordance with the terms
hereof, will constitute the valid and legally binding obligation of Subscriber,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) to the extent the indemnification provisions contained in
this Agreement may be limited by applicable law.

 

8

 

 

(b) Understandings or Arrangements. Subscriber understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting Subscriber’s right to sell
the Securities pursuant to a registration statement or otherwise in compliance
with applicable federal and state securities laws). Subscriber is acquiring the
Securities hereunder in the ordinary course of its business.

 

(c) Subscriber Status. At the time Subscriber was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts a
Share, it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Subscriber has the authority and is duly and legally qualified to acquire
and own the Securities. Subscriber is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof.

 

(d) Experience of Subscriber. Subscriber, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Subscriber is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(e) Information on Company. Subscriber is not deemed to have any knowledge of
any information not included in the Financial Statements or the Transaction
Documents unless such information is delivered in the manner described in the
next sentence. Subscriber was afforded (i) the opportunity to ask such questions
as Subscriber deemed necessary of, and to receive answers from, representatives
of the Company concerning the merits and risks of acquiring the Securities; (ii)
the right of access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable Subscriber to evaluate the Securities; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to acquiring the Securities. In
addition, Subscriber may have received in writing from the Company such other
information concerning its operations, financial condition and other matters as
Subscriber has requested, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the “Other Written Information”), and
considered all factors Subscriber deems material in deciding on the advisability
of investing in the Securities.

 

(f) Compliance with Securities Act; Reliance on Exemptions. Subscriber
understands and agrees that the Securities have not been registered under the
1933 Act or any applicable state securities laws, by reason of their issuance in
a transaction that does not require registration under the 1933 Act, and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Subscriber understands and agrees that the
Securities are being offered and sold to Subscriber in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and regulations and that the Company is relying in part upon the
truth and accuracy of, and Subscriber’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of Subscriber set
forth herein in order to determine the availability of such exemptions and the
eligibility of Subscriber to acquire the Securities.

 

(k) Survival. The foregoing representations and warranties shall survive the
Closing Date for 30 days.

 

9

 

 

3.3 Reliance. The Company acknowledges and agrees that the representations
contained in Section 3.2 shall not modify, amend or affect Subscriber’s right to
rely on the Company’s representations and warranties contained in this Agreement
or any representations and warranties contained in any other Transaction
Document or any other document or instrument executed and/or delivered in
connection with this Agreement or the consummation of the transaction
contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) Securities Laws. The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of the Subscriber or in connection with a pledge as
contemplated in Section 4.1(c), the Company may require the transferor thereof
to provide to the Company at the Company’s expense, an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of such
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement and shall have the rights and obligations of the Subscriber under
this Agreement and the other Transaction Documents.

 

(b) Legend. The Subscriber agrees to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities substantially in the
following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. TO THE EXTENT PERMITTED BY APPLICABLE SECURITIES
LAWS, THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN
SECURED BY SUCH SECURITIES.

 

10

 

 

(c) Pledge. The Company acknowledges and agrees that, after the Lockup Period,
the Subscriber may from time to time pledge pursuant to a bona fide margin
agreement with a registered broker-dealer or grant a security interest in some
or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and who agrees to
be bound by the provisions of this Agreement and, if required under the terms of
such arrangement, Subscriber may transfer pledge or secure Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At Subscriber’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities including, if the Securities are subject to
registration pursuant to a registration rights agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder. The Subscriber
will not “short sell” and of the Exchange Shares. Short Sales shall have the
meaning as defined in Rule 200 of Regulation SHO under the Exchange Act.

 

(d) Legend Removal. Certificates evidencing the Securities shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to Rule
144, or (iii) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the Commission). Company counsel shall issue a legal opinion to
the Transfer Agent promptly if required by the Transfer Agent to affect the
removal of the legend hereunder. The Company shall allow the Transfer Agent to
accept opinions from the Subscriber’s counsel and if the Transfer Agent accept
such opinion, the Company will be relieved of its obligation to prove the
opinion to the Transfer Agent. If all or any Exchange Shares are sought to be
sold, at a time when there is an effective registration statement to cover the
resale of the Underlying Shares, or if the Underlying Shares may be sold under
Rule 144 or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such Underlying
Shares shall be issued free of all legends. The Company agrees that following
such time as such legend is no longer required under this Section 4.1(d), it
will, no later than three Trading Days following the delivery by the Subscriber
to the Company or the Transfer Agent of a certificate representing the
Underlying Shares, as applicable, issued with a restrictive legend (such third
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
Subscriber a certificate representing such shares that is free from all
restrictive and other legends (however, the Corporation shall use reasonable
best efforts to deliver such shares within two (2) Trading Days). The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this Section. In
lieu of delivering physical certificates representing the unlegended shares,
upon request of Subscriber, so long as the certificates therefor do not bear a
legend and the Subscriber is not obligated to return such certificate for the
placement of a legend thereon, the Company shall cause its transfer agent to
electronically transmit the unlegended shares by crediting the account of
Subscriber’s prime broker with the Depository Trust Company through its Deposit
Withdrawal At Custodian system, provided that the Company’s Common Stock is DTC
eligible and the Company’s transfer agent participates in the Deposit Withdrawal
at Custodian system. Such delivery must be made on or before the Legend Removal
Date.

 

(e) DWAC. In lieu of delivering physical certificates representing the
unlegended shares, upon request of the Subscriber, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the unlegended shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company’s Common
Stock is DTC eligible and the Company’s transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date.

 

11

 

 

(f) Injunction. In the event the Subscriber shall request delivery of Securities
as described in this Section 4.1, the Company is required to deliver such
Securities, the Company may not refuse to deliver Securities based on any claim
that Subscriber or anyone associated or affiliated with Subscriber has not
complied with Subscriber’s obligations under the Transaction Documents, or for
any other reason, unless, an injunction or temporary restraining order from a
court, on notice, restraining and or enjoining delivery of such unlegended
shares shall have been sought and obtained by the Company and the Company has
posted a surety bond for the benefit of Subscriber in the amount of 120% of the
amount of the aggregate fair market value of the Securities intended to be
subject to the injunction or temporary restraining order, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to Subscriber to the extent
Subscriber obtains judgment in Subscriber’s favor.

 

(g) Buy-In. In addition to any other rights available to Subscriber, if the
Company, by reason of its own conduct or matters within its control directly
related to issuance of the Subscriber Securities, fails to deliver to the
Subscriber Securities as required pursuant to this Agreement and after the
Legend Removal Date, Subscriber, or a broker on the Subscriber’s behalf,
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by Subscriber of the shares of Common Stock
which the Subscriber was entitled to receive in unlegended form from the Company
(a “Buy-In”), then the Company shall promptly pay in cash to the Subscriber (in
addition to any remedies available to or elected by the Subscriber) the amount,
if any, by which (A) the Subscriber’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (B) the
aggregate Purchase Price of the shares of Common Stock delivered to the Company
for reissuance as unlegended Shares, together with interest thereon at a rate of
15% per annum accruing until such amount and any accrued interest thereon is
paid in full (which amount shall be paid as liquidated damages and not as a
penalty). For example, if the Subscriber purchases shares of Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to $10,000 of
purchase price of Shares delivered to the Company for reissuance as unlegended
shares, the Company shall be required to pay the Subscriber $1,000, plus
interest, if any. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.

 

(f) Legend Removal Default. In addition to Subscriber’s other available
remedies, the Company shall pay to the Subscriber, in cash, as partial
liquidated damages and not as a penalty, for each $1,000 of Underlying Shares
(based on the VWAP of the Common Stock on the date such Securities are submitted
to the Transfer Agent) delivered for removal of the restrictive legend and
subject to Section 4.1(c), $2.50 per Trading Day for each Trading Day after the
Legend Removal Date (increasing to $5 per Trading Day after the second Trading
Day) until such certificate is delivered without a legend. Nothing herein shall
limit Subscriber’s right to pursue actual damages for the Company’s failure to
deliver certificates representing any Securities as required by the Transaction
Documents, and Subscriber shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.

 

(g) Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against the
Subscriber and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

 

12

 

 

4.2 Furnishing of Information; Public Information.

 

(a) Commencing on the Effective Date and until the earliest of the time that (i)
Subscriber no longer owns any Securities, or (ii) five (5) years after the
Closing Date, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all periodic reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act even if the Company is not then subject to
the reporting requirements of the Exchange Act.

 

(b) At any time commencing on the Closing Date and ending at such time that all
of the Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to Subscriber’s other available remedies, the
Company shall pay to the Subscriber, in cash, as partial liquidated damages and
not as a penalty, by reason of any such delay in or reduction of its ability to
sell the Securities, an amount in cash equal to 2% of the aggregate the Stated
Value of Subscriber’s Securities held by Subscriber on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Subscriber to transfer the Underlying
Shares pursuant to Rule 144. The payments to which the Subscriber shall be
entitled pursuant to this Section 4.2(b) are referred to herein as “Public
Information Failure Payments.” Public Information Failure Payments shall be paid
on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit Subscriber’s right to
pursue actual damages for the Public Information Failure, and Subscriber shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 

4.3 Reserved.

 

4.4 Reserved.

 

13

 

 

4.5 Indemnification of Subscriber. Subject to the provisions of this Section,
the Company will indemnify and hold the Subscriber and their directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls Subscriber (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Subscriber Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that the Subscriber Party may suffer or incur as a result
of or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against Subscriber Parties in
any capacity, or any of them or their respective Affiliates, by any stockholder
of the Company who is not an Affiliate of Subscriber Party, with respect to any
of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of Subscriber Party’s representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
Subscriber Party may have with any such stockholder or any violations by such
Subscriber Party of state or federal securities laws or any conduct by
Subscriber Party which constitutes fraud, gross negligence, willful misconduct
or malfeasance). If any action shall be brought against the Subscriber Party in
respect of which indemnity may be sought pursuant to this Agreement, Subscriber
Party shall promptly notify the Company in writing, and the Company shall have
the right to assume the defense thereof with counsel of its own choosing
reasonably acceptable to the Subscriber Party. The Subscriber Party shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of Subscriber Party except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of Subscriber Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company will not be liable to the Subscriber Party under
this Agreement (y) for any settlement by the Subscriber Party effected without
the Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to the Subscriber Party’s breach of its
representations, warranties or covenants under the Transaction Documents. The
indemnification required by this Section shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of the
Subscriber Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 

4.6 Reservation of Securities.

 

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents, but not less than the Required Minimum.

 

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall amend the Company’s certificate or
articles of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 60th day after such date. Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than ninety (90) days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholders for the approval of an increase
in the number of authorized shares of Common Stock. In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its commercially reasonable efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal. Notwithstanding the foregoing, if any such time of an Authorized Share
Failure, the Company is able to obtain the written consent of a majority of the
shares of its issued and outstanding Common Stock to approve the increase in the
number of authorized shares of Common Stock without soliciting its stockholders,
the Company may satisfy this obligation by obtaining such consent and submitting
for filing with the SEC an Information Statement on Schedule 14C.

 

4.7 Reserved.

 

4.8 Reserved.

 

14

 

 

4.9 Reserved.

 

4.10 Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would require approval of the
Company’s shareholders of such other transaction unless such shareholder
approval is obtained before the closing of such subsequent transaction.

 

4.11 Preservation of Corporate Existence. Until the End Date, the Company shall
preserve and maintain its corporate existence, rights, privileges and franchises
in the jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 

4.12 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that the Subscriber is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that the Subscriber could be deemed to trigger the provisions of any such
plan or arrangement, by virtue of receiving Securities under the Transaction
Documents.

 

4.13 Reimbursement. If the Subscriber becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by
Subscriber to or with any current stockholder), solely as a result of
Subscriber’s acquisition of the Securities under this Agreement, the Company
will reimburse Subscriber for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Subscriber who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Subscriber and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Subscriber and any such Affiliate and any
such Person. The Company also agrees that neither the Subscriber nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

4.14 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide the Subscriber or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto Subscriber shall have entered into a written
agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that Subscriber shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

15

 

 

4.15 Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m. (New
York City time) on the third (3rd) Trading Day immediately following the Closing
Date, file a Current Report on Form 8-K including the Transaction Documents as
exhibits thereto within the time period required by the Exchange Act. From and
after the issuance of Form 8-K, the Company represents to the Subscriber that it
shall have publicly disclosed all material, non-public information delivered to
any of the Subscriber by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company and
Subscriber shall consult with each other in issuing any other press releases
with respect to the transactions contemplated hereby, and neither the Company
nor the Subscriber shall issue any such press release nor otherwise make any
such public statement without the prior consent of the Company, with respect to
any press release of the Subscriber, or without the prior consent of Subscriber,
with respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of the Subscriber,
or include the name of the Subscriber in any filing with the Commission or any
regulatory agency or Trading Market unless the name of Subscriber is already
included in the body of the Transaction Documents, without the prior written
consent of Subscriber, except: (a) as required by federal securities law in
connection with the filing of final Transaction Documents with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Subscriber with prior
notice of such disclosure permitted under this clause (b).

 

4.16 Listing of Common Stock. The Company shall maintain the listing or
quotation of the Common Stock on the Trading Market on which it is currently
listed, and prior to the Closing, the Company shall apply, if required, to list
or quote all of the Underlying Shares on such Trading Market and secure the
listing of all of the Underlying Shares on such Trading Market. The Company
further agrees, if the Company applies to have the Common Stock traded on any
other Trading Market, it will then include in such application all of the
Underlying Shares and will take such other action as is necessary to cause all
of the Underlying Shares to be listed or quoted on such other Trading Market as
promptly as possible. The Company shall continue the listing or quotation and
trading of its Common Stock on a Trading Market until the date no Shares
outstanding and during such time will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market until such later date.

 

4.17 Preservation of Corporate Existence. The Company shall preserve and
maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 

4.18 Lockup. All one hundred eighty-four thousand (184,000) of the Exchange
Shares will be issued at closing. The Subscriber agrees that it will not sell
any of the Exchange Shares for sixty (60) days commencing on the Closing Date
(“Lockup Period”).

 

4.19 Leakout. After the Lockup period, the Subscriber shall not sell more than
61,333 Exchange Shares, plus any Additional Shares issued in relation to such
Exchange Shares in any calendar month. Any Exchange Shares not sold may be
rolled into subsequent months.

 

4.20 True Up. If the VWAP (the “True Up VWAP”) for the Company’s common stock
for the 10 trading days (the “True Up Period”) after any portion of the Exchange
Shares are deposited in the Subscriber’s broker account and are cleared to trade
(the “True Up Shares”), is less than the $0.25, then the Company shall issue to
the Subscriber additional shares of Common Stock (the “Additional Shares”) with
an aggregate value (valued at the True Up VWAP) equal to the difference of the
True Up Shares multiplied by $0.25 less the True Up Shares multiplied by the
True Up VWAP. All Additional Shares will be issued within three (3) Trading Days
after the end of the True Up Period.

 

16

 

 

4.21 Redemption. The Company has the right to purchase any of the Exchange
Shares still then held by the Subscriber, either in full or in part, at any time
prior to the 150th day after the date of this Agreement, at a per share purchase
price of $0.25.

 

4.22 Tacking. The Company acknowledges that the Investor’s holding period of the
Securities shall tack for Rule 144 purposes back to June 11, 2019.

 

4.23 Negative Covenants. As long as any Securities remain outstanding, Company
shall not, and shall not permit any of the Subsidiaries to, directly or
indirectly:

 

a) enter into any transaction pursuant to Section 3(a)(10) of the Securities
Act;

 

b) amend its charter documents, including, without limitation, its certificate
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder, provided, however, that the Company may amend its
articles of incorporation to create a class or series of preferred stock or
increase its authorized shares of Common Stock;

 

c) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or Common Stock
Equivalents other than as to the Underlying Shares as permitted or required
under the Transaction Documents;

 

d) enter into any transaction with any Affiliate of Borrower which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of Borrower (even if less than a quorum
otherwise required for board approval); or

 

e) enter into any agreement with respect to any of the foregoing.

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Termination. This Agreement may be terminated by the Subscriber, as to
Subscriber’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and Subscriber, by written notice to the other
parties, if the Closing has not been consummated on or before the Termination
Date.

 

5.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Subscriber.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

17

 

 

5.4 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or email or facsimile transmission,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by email together with a confirmation facsimile or a
facsimile transmission with confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to Resonate Blends, Inc., Attn:
David Thielen, email: david@resonateblends.com, with a copy by email only to
(which shall not constitute notice): The Doney Law Firm, Esq., email:
scott@doneylawfirm.com and (ii) if to the Holders, to: the addresses and fax
numbers indicated on the signature pages to the Exchange Agreement, with an
additional copy by fax only to (which shall not constitute notice): Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581, Attn: Eliezer
Drew, facsimile: (212) 697-3575, email: eli@grushkomittman.com.

 

5.5 Amendments; Waivers. Any provision of this Agreement and any other
Transaction Document may be waived, modified, supplemented or amended and
consent obtained or approval deemed granted except in a written instrument
signed, in the case of an amendment, by the Company and the Subscriber holding
at least a majority in interest (“Majority in Interest”) of the component of the
affected Securities then outstanding or, in the case of a waiver not affecting
all Subscriber, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement nor any other Transaction Document
shall be deemed to be a continuing waiver in the future or a waiver of any
subsequent default or a waiver of any other provision, condition or requirement
thereof, nor shall any delay or omission of any party to exercise any right
thereunder in any manner impair the exercise of any such right. The Subscriber
may waive in writing any right or benefit granted to or available to Subscriber
pursuant to the Transaction Documents.

 

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Subscriber (other than by merger).
Following the Closing, the Subscriber may assign, on ten (10) Business Day prior
notice any or all of its rights under this Agreement to any Person to whom
Subscriber assigns or transfers any Securities, provided that such transferee
agrees in writing to be bound with respect to the transferred Securities by the
provisions of the Transaction Documents that apply to the “Subscriber” and is
able to make each and every representation made by Subscriber in this Agreement.
No assignment by the Subscriber will be allowed if the result would be an
increase in the number of actual or beneficial owners of the assigned
securities.

 

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth herein.

 

18

 

 

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any action, suit or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then, in addition to the obligations of the Company
under any other section hereunder, the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of any
Transaction Document is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever the Subscriber exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then
Subscriber may, at any time prior to the Company’s performance of such
obligations, rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of Shares, the
applicable Subscriber shall be required to return any shares of Common Stock
subject to any such rescinded conversion or exercise notice concurrently with
the return to Subscriber of the aggregate exercise price paid to the Company for
such shares and the restoration of Subscriber’s right to acquire such shares
pursuant to Subscriber’s Shares.

 

19

 

 

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable costs (including customary indemnity) associated with the issuance of
such replacement Securities.

 

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Subscriber and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Subscriber pursuant to any Transaction Document or the
Subscriber enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by the Subscriber in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to the Subscriber with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by Subscriber to the unpaid principal balance of any such indebtedness
or be refunded to the Company, the manner of handling such excess to be at
Subscriber’s election.

 

5.18 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken, or such right may be
exercised on the next succeeding Business Day.

 

20

 

 

5.19 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto.
Unless otherwise indicated to the contrary herein by the context or use thereof:
(i) the words, “herein,” “hereto,” “hereof” and words of similar import refer to
this Agreement as a whole and not to any particular Section or paragraph hereof;
(ii) words importing the masculine gender shall also include the feminine and
neutral genders, and vice versa; and (iii) words importing the singular shall
also include the plural, and vice versa. In addition, each and every reference
to share prices and shares of Common Stock in any Transaction Document shall be
subject to adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Stock that occur
after the date of this Agreement.

 

5.20 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.21 Equitable Adjustment. Trading volume amounts, price/volume amounts and
similar figures in the Transaction Documents shall be equitably adjusted (but
without duplication) to offset the effect of stock splits, similar events and as
otherwise described in this Agreement.

 

(Signature Pages Follow)

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Resonate Blends, Inc.         By: /s/ Geoffrey Selzer   Name: Geoffrey Selzer  
Title: Chief Executive Officer and Chairman  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR SUBSCRIBER FOLLOWS]

 

22

 

 

[SUBSCRIBER SIGNATURE PAGE TO Resonate Blends, Inc.

SECURITIES Exchange AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Subscriber: Jefferson Street Capital LLC

 

Signature of Authorized Signatory of Subscriber: /s/ Brian Goldberg

 

Name of Authorized Signatory: Brian Goldberg

 

Title of Authorized Signatory: Managing Member

 

Email Address of Authorized Signatory: brian@jeffersonstreetcapital.com

 

Facsimile Number of Authorized Signatory: n/a

 

Address for Notice to Subscriber: 720 Monroe Street, C401B, Hoboken, New Jersey
07030

 

Address for Delivery of Securities to Subscriber (if not same as address for
notice):

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

Surrendered Warrants: a warrant dated June 11, 2019 originally issued to
purchase 83,333 shares of the Company’s common stock

 

Exchange Shares: 184,000

 

23

 

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”), is dated as of March 10, 2020 (the
Effective Date”), between Resonate Blends, Inc., a Nevada corporation, (f/k/a
Textmunication Holdings, Inc., hereinafter the “Company”) and the Subscriber are
executing and delivering this Agreement in reliance upon an exemption from
securities registration afforded by the provisions of Section 3(a)(9), Section
4(2), Section 4(6) and/or Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “1933 Act”);

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to the Subscriber, and the Subscriber
shall acquire one hundred and eighty four thousand (184,000) shares (“Exchange
Shares”) of the Company’s Common Stock, (the “Common Stock”) valued at $0.25 per
share (the “Purchase Price”) with payment therefore will be made by Subscriber’s
surrender to the Company of warrants (“Surrendered Warrants”) issued to the
Subscriber as set forth on the signature page hereto and all accrued rights
thereon, (the “Exchange”). The Exchange Shares and the Additional Shares (as
defined below) are collectively referred to herein as the “Securities”; and

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Subscriber agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Articles of Incorporation (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Subscriber’s obligation to tender the
Surrendered Warrants at such Closing, and (ii) the Company’s obligations to
deliver the Securities to be issued and sold or exchanged at such Closing, in
each case, have been satisfied or waived.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries that would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, right, option,
warrant or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

1

 

 

“Company Counsel” shall means The Doney Law Firm.

 

“Effective Date” means the date first set forth above.

 

“End Date” means the date upon which Subscriber is not holding any Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“G&M” means Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New
York 11581, facsimile: (212) 697-3575.

 

“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition, whether commenced or threatened.

 

“Regulation D” means Regulation D under the Securities Act.

 

“Required Minimum” shall mean not less than 200% of the Exchange Shares.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company. Representations, undertakings and obligations set forth in this
Agreement shall be applicable only to Subsidiaries which exist or have existed
at the applicable and relevant time.

 

2

 

 

“Termination Date” shall mean March 31, 2020.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges: the NYSE MKT
LLC, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB,
or the OTCQX (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, and all exhibits and schedules
thereto and hereto, and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“Transfer Agent” means the transfer agent for the Common Stock, and any
successor transfer agent of the Company.

 

“Underlying Shares” means the Exchange Shares and Additional Shares.

 

ARTICLE II.

EXCHANGE

 

2.1 Closing; Exchange.

 

(a) On the Closing Date, upon the terms and subject to the conditions set forth
herein, the Company agrees to issue, and the Subscriber agree to acquire the
Exchange Shares in exchange for the Surrendered Warrants.

 

(b) The Company and Subscriber shall also deliver the other items set forth in
Section 2.2 deliverable at the Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of G&M or such other location or by remote exchange of electronic
documentation as the parties shall mutually agree.

 

2.2 Deliveries.

 

(a) On the Closing Date, the Company shall deliver or cause to be delivered to
the Subscriber the following:

 

(i) this Agreement duly executed by the Company; and

 

(ii) confirmation from the Company’s transfer agent that the Exchange Shares are
being held in book entry.

 

(b) On or prior to the Closing Date, Subscriber shall deliver or cause to be
delivered the following:

 

(i) this Agreement duly executed by the Subscriber, to the Company; and

 

(ii) the Subscriber’s tender of the Surrendered Warrants, as directed by the
Company.

 

3

 

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder to affect the Closing are subject
to the following conditions being met:

 

(i) the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Subscriber contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Subscriber required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by the Subscriber of the items set forth in Section 2.2(b) of
this Agreement.

 

(b) The obligations of the Subscriber hereunder to affect a Closing, unless
waived by the Subscriber, are subject to the following conditions being met:

 

(i) the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

 

(v) from the date hereof to each respective Closing Date, trading in securities
in the United States generally as reported by Bloomberg L.P. shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the United States or New York State authorities nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of Subscriber, makes it impracticable or inadvisable to acquire the
Securities at the Closing; and

 

(vi) The Company will be current in its filings with the Commission.

 

2.4 Subscriber’s Right to Terminate. Anything in any of the Transaction
Documents to the contrary notwithstanding, Subscriber has the right to demand
and receive back from the Company the Subscriber’s Surrendered Warrants and any
other documents delivered in connection with the Offering at any time until a
Closing takes place. In addition, the Company must provide one (1) prior
Business Days’ notice that all Closing conditions have been met and it is ready
to close the Offering.

 

4

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to Subscriber as of the date hereof and
the Closing Date unless as of a specific date therein in which case they shall
be accurate as of such date:

 

(a) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and, no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders and creditors in connection herewith or therewith other
than in connection with the Required Approvals except those filings required to
be made with the Commission and state agencies after the Closing Date. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party, do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected.

 

5

 

 

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filing of Form D with the Commission, (ii) such filings as are
required to be made under applicable state securities laws, and (iii) such as
may be required but which have been obtained prior to the Closing (collectively,
the “Required Approvals”).

 

(e) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Underlying Shares at least equal to the Required Minimum on the date hereof.

 

(f) Capitalization. The issuance and sale of the Securities will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Subscriber) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and nonassessable,
have been issued in material compliance with all federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities. No
further approval or authorization of any stockholder, the Board of Directors,
any other Person is required for the issuance and sale of the Securities. There
are no stockholder’s agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
stockholders.

 

(g) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(h) Certain Fees. No brokerage, finder’s fees, commissions or due diligence fees
are or will be payable by the Company or any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents. The Subscriber shall have no obligation with respect to any such fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by the Transaction Documents.

 

6

 

 

(i) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(j) Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable as of the Closing Date and
thereafter any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of the State of Idaho that is or could
become applicable to the Subscriber as a result of the Subscriber and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Subscriber’s ownership of the Securities.

 

(k) Disclosure. All of the disclosure furnished by or on behalf of the Company
to the Subscriber regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby when taken together as a
whole, is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that Subscriber makes no, nor has made, any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2.

 

(l) Acknowledgment Regarding Subscriber’s Acquisition of Securities. The Company
acknowledges and agrees that the Subscriber is acting solely in the capacity of
an arm’s length subscriber with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that
Subscriber is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by Subscriber or any of
its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Subscriber’s acquisition of the Securities. The Company further represents to
Subscriber that the Company’s decision to enter into this Agreement and the
other Transaction Documents has been based solely on the independent evaluation
of the transactions contemplated hereby by the Company and its representatives.

 

(m) Private Placement. Assuming the accuracy of the Subscriber’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Subscriber as contemplated hereby. The offer and sale and resale of the
Securities does not integrate for any purpose including any state laws or
securities laws with any other offer or sale of the Company’s Securities nor any
filing that may have been made with respect thereto.

 

(n) No General Solicitation or Integration. Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising. The Company has offered the
Securities only to the Subscriber and certain other “accredited investors”
within the meaning of Rule 501 under the Securities Act.

 

7

 

 

(o) No Disqualification Events. With respect to the Securities to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Subscriber a copy of any disclosures
provided thereunder.

 

(p) Other Covered Persons. The Company is not aware of any person that has been
or will be paid (directly or indirectly) remuneration for solicitation of
Subscriber in connection with the sale of any Regulation D Securities.

 

(q) No Integrated Offering. Assuming the accuracy of the Subscriber’s
representations and warranties set forth in Section 3.2, neither the Company,
nor, to the knowledge of the Company, any of its Affiliates, nor any Person
acting on its or, to the knowledge of the Company, their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities by the Company to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(r) Reporting Company/Shell Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Section 12(g) of the Exchange Act.
Pursuant to the provisions of the Exchange Act. As of the Closing Date, the
Company represents that is not now, nor has it ever been, a shell company, and
that it has never checked the box in any EDGAR Filings that it was once a shell
company. Furthermore, the Company has filed all reports and material required to
be filed under Section 13 of the Exchange Act during the preceding twelve months
and at least one year has elapsed from the time the Company filed Form 10 type
information with the SEC reflecting its status as an entity that is not a shell
company.

 

(s) Considerations. The Company represents that the Subscriber have not tendered
any consideration for the Securities except the Surrendered Warrants.

 

(t) Survival. The foregoing representations and warranties shall survive the
Closing Date.

 

3.2 Representations and Warranties of the Subscriber. Subscriber, for itself
only hereby represents and warrants as of the date hereof and as of the Closing
Date to the Company as follows (unless as of a specific date therein):

 

(a) Organization; Authority. Subscriber is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by
Subscriber of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of Subscriber. Each
Transaction Document to which it is a party has been duly executed by
Subscriber, and when delivered by Subscriber in accordance with the terms
hereof, will constitute the valid and legally binding obligation of Subscriber,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) to the extent the indemnification provisions contained in
this Agreement may be limited by applicable law.

 

8

 

 

(b) Understandings or Arrangements. Subscriber understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting Subscriber’s right to sell
the Securities pursuant to a registration statement or otherwise in compliance
with applicable federal and state securities laws). Subscriber is acquiring the
Securities hereunder in the ordinary course of its business.

 

(c) Subscriber Status. At the time Subscriber was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts a
Share, it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Subscriber has the authority and is duly and legally qualified to acquire
and own the Securities. Subscriber is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof.

 

(d) Experience of Subscriber. Subscriber, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Subscriber is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(e) Information on Company. Subscriber is not deemed to have any knowledge of
any information not included in the Financial Statements or the Transaction
Documents unless such information is delivered in the manner described in the
next sentence. Subscriber was afforded (i) the opportunity to ask such questions
as Subscriber deemed necessary of, and to receive answers from, representatives
of the Company concerning the merits and risks of acquiring the Securities; (ii)
the right of access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable Subscriber to evaluate the Securities; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to acquiring the Securities. In
addition, Subscriber may have received in writing from the Company such other
information concerning its operations, financial condition and other matters as
Subscriber has requested, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the “Other Written Information”), and
considered all factors Subscriber deems material in deciding on the advisability
of investing in the Securities.

 

(f) Compliance with Securities Act; Reliance on Exemptions. Subscriber
understands and agrees that the Securities have not been registered under the
1933 Act or any applicable state securities laws, by reason of their issuance in
a transaction that does not require registration under the 1933 Act, and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Subscriber understands and agrees that the
Securities are being offered and sold to Subscriber in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and regulations and that the Company is relying in part upon the
truth and accuracy of, and Subscriber’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of Subscriber set
forth herein in order to determine the availability of such exemptions and the
eligibility of Subscriber to acquire the Securities.

 

(k) Survival. The foregoing representations and warranties shall survive the
Closing Date for 30 days.

 

9

 

 

3.3 Reliance. The Company acknowledges and agrees that the representations
contained in Section 3.2 shall not modify, amend or affect Subscriber’s right to
rely on the Company’s representations and warranties contained in this Agreement
or any representations and warranties contained in any other Transaction
Document or any other document or instrument executed and/or delivered in
connection with this Agreement or the consummation of the transaction
contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) Securities Laws. The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of the Subscriber or in connection with a pledge as
contemplated in Section 4.1(c), the Company may require the transferor thereof
to provide to the Company at the Company’s expense, an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of such
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement and shall have the rights and obligations of the Subscriber under
this Agreement and the other Transaction Documents.

 

(b) Legend. The Subscriber agrees to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities substantially in the
following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. TO THE EXTENT PERMITTED BY APPLICABLE SECURITIES
LAWS, THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN
SECURED BY SUCH SECURITIES.

 

10

 

 

(c) Pledge. The Company acknowledges and agrees that, after the Lockup Period,
the Subscriber may from time to time pledge pursuant to a bona fide margin
agreement with a registered broker-dealer or grant a security interest in some
or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and who agrees to
be bound by the provisions of this Agreement and, if required under the terms of
such arrangement, Subscriber may transfer pledge or secure Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At Subscriber’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities including, if the Securities are subject to
registration pursuant to a registration rights agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder. The Subscriber
will not “short sell” and of the Exchange Shares. Short Sales shall have the
meaning as defined in Rule 200 of Regulation SHO under the Exchange Act.

 

(d) Legend Removal. Certificates evidencing the Securities shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to Rule
144, or (iii) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the Commission). Company counsel shall issue a legal opinion to
the Transfer Agent promptly if required by the Transfer Agent to affect the
removal of the legend hereunder. The Company shall allow the Transfer Agent to
accept opinions from the Subscriber’s counsel and if the Transfer Agent accept
such opinion, the Company will be relieved of its obligation to prove the
opinion to the Transfer Agent. If all or any Exchange Shares are sought to be
sold, at a time when there is an effective registration statement to cover the
resale of the Underlying Shares, or if the Underlying Shares may be sold under
Rule 144 or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such Underlying
Shares shall be issued free of all legends. The Company agrees that following
such time as such legend is no longer required under this Section 4.1(d), it
will, no later than three Trading Days following the delivery by the Subscriber
to the Company or the Transfer Agent of a certificate representing the
Underlying Shares, as applicable, issued with a restrictive legend (such third
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
Subscriber a certificate representing such shares that is free from all
restrictive and other legends (however, the Corporation shall use reasonable
best efforts to deliver such shares within two (2) Trading Days). The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this Section. In
lieu of delivering physical certificates representing the unlegended shares,
upon request of Subscriber, so long as the certificates therefor do not bear a
legend and the Subscriber is not obligated to return such certificate for the
placement of a legend thereon, the Company shall cause its transfer agent to
electronically transmit the unlegended shares by crediting the account of
Subscriber’s prime broker with the Depository Trust Company through its Deposit
Withdrawal At Custodian system, provided that the Company’s Common Stock is DTC
eligible and the Company’s transfer agent participates in the Deposit Withdrawal
at Custodian system. Such delivery must be made on or before the Legend Removal
Date.

 

(e) DWAC. In lieu of delivering physical certificates representing the
unlegended shares, upon request of the Subscriber, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the unlegended shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company’s Common
Stock is DTC eligible and the Company’s transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date.

 

11

 

 

(f) Injunction. In the event the Subscriber shall request delivery of Securities
as described in this Section 4.1, the Company is required to deliver such
Securities, the Company may not refuse to deliver Securities based on any claim
that Subscriber or anyone associated or affiliated with Subscriber has not
complied with Subscriber’s obligations under the Transaction Documents, or for
any other reason, unless, an injunction or temporary restraining order from a
court, on notice, restraining and or enjoining delivery of such unlegended
shares shall have been sought and obtained by the Company and the Company has
posted a surety bond for the benefit of Subscriber in the amount of 120% of the
amount of the aggregate fair market value of the Securities intended to be
subject to the injunction or temporary restraining order, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to Subscriber to the extent
Subscriber obtains judgment in Subscriber’s favor.

 

(g) Buy-In. In addition to any other rights available to Subscriber, if the
Company, by reason of its own conduct or matters within its control directly
related to issuance of the Subscriber Securities, fails to deliver to the
Subscriber Securities as required pursuant to this Agreement and after the
Legend Removal Date, Subscriber, or a broker on the Subscriber’s behalf,
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by Subscriber of the shares of Common Stock
which the Subscriber was entitled to receive in unlegended form from the Company
(a “Buy-In”), then the Company shall promptly pay in cash to the Subscriber (in
addition to any remedies available to or elected by the Subscriber) the amount,
if any, by which (A) the Subscriber’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (B) the
aggregate Purchase Price of the shares of Common Stock delivered to the Company
for reissuance as unlegended Shares, together with interest thereon at a rate of
15% per annum accruing until such amount and any accrued interest thereon is
paid in full (which amount shall be paid as liquidated damages and not as a
penalty). For example, if the Subscriber purchases shares of Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to $10,000 of
purchase price of Shares delivered to the Company for reissuance as unlegended
shares, the Company shall be required to pay the Subscriber $1,000, plus
interest, if any. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.

 

(f) Legend Removal Default. In addition to Subscriber’s other available
remedies, the Company shall pay to the Subscriber, in cash, as partial
liquidated damages and not as a penalty, for each $1,000 of Underlying Shares
(based on the VWAP of the Common Stock on the date such Securities are submitted
to the Transfer Agent) delivered for removal of the restrictive legend and
subject to Section 4.1(c), $2.50 per Trading Day for each Trading Day after the
Legend Removal Date (increasing to $5 per Trading Day after the second Trading
Day) until such certificate is delivered without a legend. Nothing herein shall
limit Subscriber’s right to pursue actual damages for the Company’s failure to
deliver certificates representing any Securities as required by the Transaction
Documents, and Subscriber shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.

 

(g) Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against the
Subscriber and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

 

12

 

 

4.2 Furnishing of Information; Public Information.

 

(a) Commencing on the Effective Date and until the earliest of the time that (i)
Subscriber no longer owns any Securities, or (ii) five (5) years after the
Closing Date, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all periodic reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act even if the Company is not then subject to
the reporting requirements of the Exchange Act.

 

(b) At any time commencing on the Closing Date and ending at such time that all
of the Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to Subscriber’s other available remedies, the
Company shall pay to the Subscriber, in cash, as partial liquidated damages and
not as a penalty, by reason of any such delay in or reduction of its ability to
sell the Securities, an amount in cash equal to 2% of the aggregate the Stated
Value of Subscriber’s Securities held by Subscriber on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Subscriber to transfer the Underlying
Shares pursuant to Rule 144. The payments to which the Subscriber shall be
entitled pursuant to this Section 4.2(b) are referred to herein as “Public
Information Failure Payments.” Public Information Failure Payments shall be paid
on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit Subscriber’s right to
pursue actual damages for the Public Information Failure, and Subscriber shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 

4.3 Reserved.

 

4.4 Reserved.

 

13

 

 

4.5 Indemnification of Subscriber. Subject to the provisions of this Section,
the Company will indemnify and hold the Subscriber and their directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls Subscriber (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Subscriber Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that the Subscriber Party may suffer or incur as a result
of or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against Subscriber Parties in
any capacity, or any of them or their respective Affiliates, by any stockholder
of the Company who is not an Affiliate of Subscriber Party, with respect to any
of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of Subscriber Party’s representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
Subscriber Party may have with any such stockholder or any violations by such
Subscriber Party of state or federal securities laws or any conduct by
Subscriber Party which constitutes fraud, gross negligence, willful misconduct
or malfeasance). If any action shall be brought against the Subscriber Party in
respect of which indemnity may be sought pursuant to this Agreement, Subscriber
Party shall promptly notify the Company in writing, and the Company shall have
the right to assume the defense thereof with counsel of its own choosing
reasonably acceptable to the Subscriber Party. The Subscriber Party shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of Subscriber Party except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of Subscriber Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company will not be liable to the Subscriber Party under
this Agreement (y) for any settlement by the Subscriber Party effected without
the Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to the Subscriber Party’s breach of its
representations, warranties or covenants under the Transaction Documents. The
indemnification required by this Section shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of the
Subscriber Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 

4.6 Reservation of Securities.

 

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents, but not less than the Required Minimum.

 

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall amend the Company’s certificate or
articles of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 60th day after such date. Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than ninety (90) days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholders for the approval of an increase
in the number of authorized shares of Common Stock. In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its commercially reasonable efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal. Notwithstanding the foregoing, if any such time of an Authorized Share
Failure, the Company is able to obtain the written consent of a majority of the
shares of its issued and outstanding Common Stock to approve the increase in the
number of authorized shares of Common Stock without soliciting its stockholders,
the Company may satisfy this obligation by obtaining such consent and submitting
for filing with the SEC an Information Statement on Schedule 14C.

 

4.7 Reserved.

 

4.8 Reserved.

 

14

 

 

4.9 Reserved.

 

4.10 Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would require approval of the
Company’s shareholders of such other transaction unless such shareholder
approval is obtained before the closing of such subsequent transaction.

 

4.11 Preservation of Corporate Existence. Until the End Date, the Company shall
preserve and maintain its corporate existence, rights, privileges and franchises
in the jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 

4.12 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that the Subscriber is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that the Subscriber could be deemed to trigger the provisions of any such
plan or arrangement, by virtue of receiving Securities under the Transaction
Documents.

 

4.13 Reimbursement. If the Subscriber becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by
Subscriber to or with any current stockholder), solely as a result of
Subscriber’s acquisition of the Securities under this Agreement, the Company
will reimburse Subscriber for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Subscriber who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Subscriber and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Subscriber and any such Affiliate and any
such Person. The Company also agrees that neither the Subscriber nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

4.14 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide the Subscriber or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto Subscriber shall have entered into a written
agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that Subscriber shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

15

 

 

4.15 Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m. (New
York City time) on the third (3rd) Trading Day immediately following the Closing
Date, file a Current Report on Form 8-K including the Transaction Documents as
exhibits thereto within the time period required by the Exchange Act. From and
after the issuance of Form 8-K, the Company represents to the Subscriber that it
shall have publicly disclosed all material, non-public information delivered to
any of the Subscriber by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company and
Subscriber shall consult with each other in issuing any other press releases
with respect to the transactions contemplated hereby, and neither the Company
nor the Subscriber shall issue any such press release nor otherwise make any
such public statement without the prior consent of the Company, with respect to
any press release of the Subscriber, or without the prior consent of Subscriber,
with respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of the Subscriber,
or include the name of the Subscriber in any filing with the Commission or any
regulatory agency or Trading Market unless the name of Subscriber is already
included in the body of the Transaction Documents, without the prior written
consent of Subscriber, except: (a) as required by federal securities law in
connection with the filing of final Transaction Documents with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Subscriber with prior
notice of such disclosure permitted under this clause (b).

 

4.16 Listing of Common Stock. The Company shall maintain the listing or
quotation of the Common Stock on the Trading Market on which it is currently
listed, and prior to the Closing, the Company shall apply, if required, to list
or quote all of the Underlying Shares on such Trading Market and secure the
listing of all of the Underlying Shares on such Trading Market. The Company
further agrees, if the Company applies to have the Common Stock traded on any
other Trading Market, it will then include in such application all of the
Underlying Shares and will take such other action as is necessary to cause all
of the Underlying Shares to be listed or quoted on such other Trading Market as
promptly as possible. The Company shall continue the listing or quotation and
trading of its Common Stock on a Trading Market until the date no Shares
outstanding and during such time will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market until such later date.

 

4.17 Preservation of Corporate Existence. The Company shall preserve and
maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 

4.18 Lockup. All one hundred eighty-four thousand (184,000) of the Exchange
Shares will be issued at closing. The Subscriber agrees that it will not sell
any of the Exchange Shares for sixty (60) days commencing on the Closing Date
(“Lockup Period”).

 

4.19 Leakout. After the Lockup period, the Subscriber shall not sell more than
61,333 Exchange Shares, plus any Additional Shares issued in relation to such
Exchange Shares in any calendar month. Any Exchange Shares not sold may be
rolled into subsequent months.

 

4.20 True Up. If the VWAP (the “True Up VWAP”) for the Company’s common stock
for the 10 trading days (the “True Up Period”) after any portion of the Exchange
Shares are deposited in the Subscriber’s broker account and are cleared to trade
(the “True Up Shares”), is less than the $0.25, then the Company shall issue to
the Subscriber additional shares of Common Stock (the “Additional Shares”) with
an aggregate value (valued at the True Up VWAP) equal to the difference of the
True Up Shares multiplied by $0.25 less the True Up Shares multiplied by the
True Up VWAP. All Additional Shares will be issued within three (3) Trading Days
after the end of the True Up Period.

 

16

 

 

4.21 Redemption. The Company has the right to purchase any of the Exchange
Shares still then held by the Subscriber, either in full or in part, at any time
prior to the 150th day after the date of this Agreement, at a per share purchase
price of $0.25.

 

4.22 Tacking. The Company acknowledges that the Investor’s holding period of the
Securities shall tack for Rule 144 purposes back to June 11, 2019.

 

4.23 Negative Covenants. As long as any Securities remain outstanding, Company
shall not, and shall not permit any of the Subsidiaries to, directly or
indirectly:

 

a) enter into any transaction pursuant to Section 3(a)(10) of the Securities
Act;

 

b) amend its charter documents, including, without limitation, its certificate
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder, provided, however, that the Company may amend its
articles of incorporation to create a class or series of preferred stock or
increase its authorized shares of Common Stock;

 

c) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or Common Stock
Equivalents other than as to the Underlying Shares as permitted or required
under the Transaction Documents;

 

d) enter into any transaction with any Affiliate of Borrower which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of Borrower (even if less than a quorum
otherwise required for board approval); or

 

e) enter into any agreement with respect to any of the foregoing.

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Termination. This Agreement may be terminated by the Subscriber, as to
Subscriber’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and Subscriber, by written notice to the other
parties, if the Closing has not been consummated on or before the Termination
Date.

 

5.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Subscriber.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

17

 

 

5.4 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or email or facsimile transmission,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by email together with a confirmation facsimile or a
facsimile transmission with confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to Resonate Blends, Inc., Attn:
David Thielen, email: david@resonateblends.com, with a copy by email only to
(which shall not constitute notice): The Doney Law Firm, Esq., email:
scott@doneylawfirm.com and (ii) if to the Holders, to: the addresses and fax
numbers indicated on the signature pages to the Exchange Agreement, with an
additional copy by fax only to (which shall not constitute notice): Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581, Attn: Eliezer
Drew, facsimile: (212) 697-3575, email: eli@grushkomittman.com.

 

5.5 Amendments; Waivers. Any provision of this Agreement and any other
Transaction Document may be waived, modified, supplemented or amended and
consent obtained or approval deemed granted except in a written instrument
signed, in the case of an amendment, by the Company and the Subscriber holding
at least a majority in interest (“Majority in Interest”) of the component of the
affected Securities then outstanding or, in the case of a waiver not affecting
all Subscriber, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement nor any other Transaction Document
shall be deemed to be a continuing waiver in the future or a waiver of any
subsequent default or a waiver of any other provision, condition or requirement
thereof, nor shall any delay or omission of any party to exercise any right
thereunder in any manner impair the exercise of any such right. The Subscriber
may waive in writing any right or benefit granted to or available to Subscriber
pursuant to the Transaction Documents.

 

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Subscriber (other than by merger).
Following the Closing, the Subscriber may assign, on ten (10) Business Day prior
notice any or all of its rights under this Agreement to any Person to whom
Subscriber assigns or transfers any Securities, provided that such transferee
agrees in writing to be bound with respect to the transferred Securities by the
provisions of the Transaction Documents that apply to the “Subscriber” and is
able to make each and every representation made by Subscriber in this Agreement.
No assignment by the Subscriber will be allowed if the result would be an
increase in the number of actual or beneficial owners of the assigned
securities.

 

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth herein.

 

18

 

 

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any action, suit or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then, in addition to the obligations of the Company
under any other section hereunder, the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of any
Transaction Document is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever the Subscriber exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then
Subscriber may, at any time prior to the Company’s performance of such
obligations, rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of Shares, the
applicable Subscriber shall be required to return any shares of Common Stock
subject to any such rescinded conversion or exercise notice concurrently with
the return to Subscriber of the aggregate exercise price paid to the Company for
such shares and the restoration of Subscriber’s right to acquire such shares
pursuant to Subscriber’s Shares.

 

19

 

 

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable costs (including customary indemnity) associated with the issuance of
such replacement Securities.

 

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Subscriber and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Subscriber pursuant to any Transaction Document or the
Subscriber enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by the Subscriber in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to the Subscriber with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by Subscriber to the unpaid principal balance of any such indebtedness
or be refunded to the Company, the manner of handling such excess to be at
Subscriber’s election.

 

5.18 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken, or such right may be
exercised on the next succeeding Business Day.

 

20

 

 

5.19 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto.
Unless otherwise indicated to the contrary herein by the context or use thereof:
(i) the words, “herein,” “hereto,” “hereof” and words of similar import refer to
this Agreement as a whole and not to any particular Section or paragraph hereof;
(ii) words importing the masculine gender shall also include the feminine and
neutral genders, and vice versa; and (iii) words importing the singular shall
also include the plural, and vice versa. In addition, each and every reference
to share prices and shares of Common Stock in any Transaction Document shall be
subject to adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Stock that occur
after the date of this Agreement.

 

5.20 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.21 Equitable Adjustment. Trading volume amounts, price/volume amounts and
similar figures in the Transaction Documents shall be equitably adjusted (but
without duplication) to offset the effect of stock splits, similar events and as
otherwise described in this Agreement.

 

(Signature Pages Follow)

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Resonate Blends, Inc.         By: /s/ Geoffrey Selzer   Name: Geoffrey Selzer  
Title: Chief Executive Officer and Chairman  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR SUBSCRIBER FOLLOWS]

 

22

 

 

[SUBSCRIBER SIGNATURE PAGE TO Resonate Blends, Inc.

SECURITIES Exchange AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Subscriber: BHP Capital NY, Inc

 

Signature of Authorized Signatory of Subscriber: /s/ Bryan Pantofel

 

Name of Authorized Signatory: Bryan Pantofel

 

Title of Authorized Signatory: President

 

Email Address of Authorized Signatory: bryan@bhpcap.com

 

Facsimile Number of Authorized Signatory:
____________________________________________

 

Address for Notice to Subscriber: 45 SW 9th St, Suite 1603, Miami, FL 33130

 

Address for Delivery of Securities to Subscriber (if not same as address for
notice):

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

Surrendered Warrants: a warrant dated June 11, 2019 originally issued to
purchase 83,333 shares of the Company’s common stock

 

Exchange Shares: 184,000

 

23

 

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”), is dated as of March 10, 2020 (the
Effective Date”), between Resonate Blends, Inc., a Nevada corporation, (f/k/a
Textmunication Holdings, Inc., hereinafter the “Company”) and the Subscriber are
executing and delivering this Agreement in reliance upon an exemption from
securities registration afforded by the provisions of Section 3(a)(9), Section
4(2), Section 4(6) and/or Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “1933 Act”);

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to the Subscriber, and the Subscriber
shall acquire one hundred and eighty four thousand (184,000) shares (“Exchange
Shares”) of the Company’s Common Stock, (the “Common Stock”) valued at $0.25 per
share (the “Purchase Price”) with payment therefore will be made by Subscriber’s
surrender to the Company of warrants (“Surrendered Warrants”) issued to the
Subscriber as set forth on the signature page hereto and all accrued rights
thereon, (the “Exchange”). The Exchange Shares and the Additional Shares (as
defined below) are collectively referred to herein as the “Securities”; and

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Subscriber agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Articles of Incorporation (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Subscriber’s obligation to tender the
Surrendered Warrants at such Closing, and (ii) the Company’s obligations to
deliver the Securities to be issued and sold or exchanged at such Closing, in
each case, have been satisfied or waived.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries that would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, right, option,
warrant or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

1

 

 

“Company Counsel” shall means The Doney Law Firm.

 

“Effective Date” means the date first set forth above.

 

“End Date” means the date upon which Subscriber is not holding any Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“G&M” means Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New
York 11581, facsimile: (212) 697-3575.

 

“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition, whether commenced or threatened.

 

“Regulation D” means Regulation D under the Securities Act.

 

“Required Minimum” shall mean not less than 200% of the Exchange Shares.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company. Representations, undertakings and obligations set forth in this
Agreement shall be applicable only to Subsidiaries which exist or have existed
at the applicable and relevant time.

 

2

 

 

“Termination Date” shall mean March 31, 2020.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges: the NYSE MKT
LLC, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB,
or the OTCQX (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, and all exhibits and schedules
thereto and hereto, and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“Transfer Agent” means the transfer agent for the Common Stock, and any
successor transfer agent of the Company.

 

“Underlying Shares” means the Exchange Shares and Additional Shares.

 

ARTICLE II.

EXCHANGE

 

2.1 Closing; Exchange.

 

(a) On the Closing Date, upon the terms and subject to the conditions set forth
herein, the Company agrees to issue, and the Subscriber agree to acquire the
Exchange Shares in exchange for the Surrendered Warrants.

 

(b) The Company and Subscriber shall also deliver the other items set forth in
Section 2.2 deliverable at the Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of G&M or such other location or by remote exchange of electronic
documentation as the parties shall mutually agree.

 

2.2 Deliveries.

 

(a) On the Closing Date, the Company shall deliver or cause to be delivered to
the Subscriber the following:

 

(i) this Agreement duly executed by the Company; and

 

(ii) confirmation from the Company’s transfer agent that the Exchange Shares are
being held in book entry.

 

(b) On or prior to the Closing Date, Subscriber shall deliver or cause to be
delivered the following:

 

(i) this Agreement duly executed by the Subscriber, to the Company; and

 

(ii) the Subscriber’s tender of the Surrendered Warrants, as directed by the
Company.

 

3

 

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder to affect the Closing are subject
to the following conditions being met:

 

(i) the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Subscriber contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Subscriber required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by the Subscriber of the items set forth in Section 2.2(b) of
this Agreement.

 

(b) The obligations of the Subscriber hereunder to affect a Closing, unless
waived by the Subscriber, are subject to the following conditions being met:

 

(i) the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

 

(v) from the date hereof to each respective Closing Date, trading in securities
in the United States generally as reported by Bloomberg L.P. shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the United States or New York State authorities nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of Subscriber, makes it impracticable or inadvisable to acquire the
Securities at the Closing; and

 

(vi) The Company will be current in its filings with the Commission.

 

2.4 Subscriber’s Right to Terminate. Anything in any of the Transaction
Documents to the contrary notwithstanding, Subscriber has the right to demand
and receive back from the Company the Subscriber’s Surrendered Warrants and any
other documents delivered in connection with the Offering at any time until a
Closing takes place. In addition, the Company must provide one (1) prior
Business Days’ notice that all Closing conditions have been met and it is ready
to close the Offering.

 

4

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to Subscriber as of the date hereof and
the Closing Date unless as of a specific date therein in which case they shall
be accurate as of such date:

 

(a) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and, no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders and creditors in connection herewith or therewith other
than in connection with the Required Approvals except those filings required to
be made with the Commission and state agencies after the Closing Date. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party, do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected.

 

5

 

 

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filing of Form D with the Commission, (ii) such filings as are
required to be made under applicable state securities laws, and (iii) such as
may be required but which have been obtained prior to the Closing (collectively,
the “Required Approvals”).

 

(e) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Underlying Shares at least equal to the Required Minimum on the date hereof.

 

(f) Capitalization. The issuance and sale of the Securities will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Subscriber) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and nonassessable,
have been issued in material compliance with all federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities. No
further approval or authorization of any stockholder, the Board of Directors,
any other Person is required for the issuance and sale of the Securities. There
are no stockholder’s agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
stockholders.

 

(g) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(h) Certain Fees. No brokerage, finder’s fees, commissions or due diligence fees
are or will be payable by the Company or any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents. The Subscriber shall have no obligation with respect to any such fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by the Transaction Documents.

 

6

 

 

(i) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(j) Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable as of the Closing Date and
thereafter any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of the State of Idaho that is or could
become applicable to the Subscriber as a result of the Subscriber and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Subscriber’s ownership of the Securities.

 

(k) Disclosure. All of the disclosure furnished by or on behalf of the Company
to the Subscriber regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby when taken together as a
whole, is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that Subscriber makes no, nor has made, any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2.

 

(l) Acknowledgment Regarding Subscriber’s Acquisition of Securities. The Company
acknowledges and agrees that the Subscriber is acting solely in the capacity of
an arm’s length subscriber with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that
Subscriber is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by Subscriber or any of
its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Subscriber’s acquisition of the Securities. The Company further represents to
Subscriber that the Company’s decision to enter into this Agreement and the
other Transaction Documents has been based solely on the independent evaluation
of the transactions contemplated hereby by the Company and its representatives.

 

(m) Private Placement. Assuming the accuracy of the Subscriber’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Subscriber as contemplated hereby. The offer and sale and resale of the
Securities does not integrate for any purpose including any state laws or
securities laws with any other offer or sale of the Company’s Securities nor any
filing that may have been made with respect thereto.

 

(n) No General Solicitation or Integration. Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising. The Company has offered the
Securities only to the Subscriber and certain other “accredited investors”
within the meaning of Rule 501 under the Securities Act.

 

7

 

 

(o) No Disqualification Events. With respect to the Securities to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Subscriber a copy of any disclosures
provided thereunder.

 

(p) Other Covered Persons. The Company is not aware of any person that has been
or will be paid (directly or indirectly) remuneration for solicitation of
Subscriber in connection with the sale of any Regulation D Securities.

 

(q) No Integrated Offering. Assuming the accuracy of the Subscriber’s
representations and warranties set forth in Section 3.2, neither the Company,
nor, to the knowledge of the Company, any of its Affiliates, nor any Person
acting on its or, to the knowledge of the Company, their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities by the Company to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(r) Reporting Company/Shell Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Section 12(g) of the Exchange Act.
Pursuant to the provisions of the Exchange Act. As of the Closing Date, the
Company represents that is not now, nor has it ever been, a shell company, and
that it has never checked the box in any EDGAR Filings that it was once a shell
company. Furthermore, the Company has filed all reports and material required to
be filed under Section 13 of the Exchange Act during the preceding twelve months
and at least one year has elapsed from the time the Company filed Form 10 type
information with the SEC reflecting its status as an entity that is not a shell
company.

 

(s) Considerations. The Company represents that the Subscriber have not tendered
any consideration for the Securities except the Surrendered Warrants.

 

(t) Survival. The foregoing representations and warranties shall survive the
Closing Date.

 

3.2 Representations and Warranties of the Subscriber. Subscriber, for itself
only hereby represents and warrants as of the date hereof and as of the Closing
Date to the Company as follows (unless as of a specific date therein):

 

(a) Organization; Authority. Subscriber is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by
Subscriber of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of Subscriber. Each
Transaction Document to which it is a party has been duly executed by
Subscriber, and when delivered by Subscriber in accordance with the terms
hereof, will constitute the valid and legally binding obligation of Subscriber,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) to the extent the indemnification provisions contained in
this Agreement may be limited by applicable law.

 

8

 

 

(b) Understandings or Arrangements. Subscriber understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting Subscriber’s right to sell
the Securities pursuant to a registration statement or otherwise in compliance
with applicable federal and state securities laws). Subscriber is acquiring the
Securities hereunder in the ordinary course of its business.

 

(c) Subscriber Status. At the time Subscriber was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts a
Share, it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Subscriber has the authority and is duly and legally qualified to acquire
and own the Securities. Subscriber is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof.

 

(d) Experience of Subscriber. Subscriber, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Subscriber is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(e) Information on Company. Subscriber is not deemed to have any knowledge of
any information not included in the Financial Statements or the Transaction
Documents unless such information is delivered in the manner described in the
next sentence. Subscriber was afforded (i) the opportunity to ask such questions
as Subscriber deemed necessary of, and to receive answers from, representatives
of the Company concerning the merits and risks of acquiring the Securities; (ii)
the right of access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable Subscriber to evaluate the Securities; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to acquiring the Securities. In
addition, Subscriber may have received in writing from the Company such other
information concerning its operations, financial condition and other matters as
Subscriber has requested, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the “Other Written Information”), and
considered all factors Subscriber deems material in deciding on the advisability
of investing in the Securities.

 

(f) Compliance with Securities Act; Reliance on Exemptions. Subscriber
understands and agrees that the Securities have not been registered under the
1933 Act or any applicable state securities laws, by reason of their issuance in
a transaction that does not require registration under the 1933 Act, and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Subscriber understands and agrees that the
Securities are being offered and sold to Subscriber in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and regulations and that the Company is relying in part upon the
truth and accuracy of, and Subscriber’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of Subscriber set
forth herein in order to determine the availability of such exemptions and the
eligibility of Subscriber to acquire the Securities.

 

(k) Survival. The foregoing representations and warranties shall survive the
Closing Date for 30 days.

 

9

 

 

3.3 Reliance. The Company acknowledges and agrees that the representations
contained in Section 3.2 shall not modify, amend or affect Subscriber’s right to
rely on the Company’s representations and warranties contained in this Agreement
or any representations and warranties contained in any other Transaction
Document or any other document or instrument executed and/or delivered in
connection with this Agreement or the consummation of the transaction
contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) Securities Laws. The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of the Subscriber or in connection with a pledge as
contemplated in Section 4.1(c), the Company may require the transferor thereof
to provide to the Company at the Company’s expense, an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of such
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement and shall have the rights and obligations of the Subscriber under
this Agreement and the other Transaction Documents.

 

(b) Legend. The Subscriber agrees to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities substantially in the
following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. TO THE EXTENT PERMITTED BY APPLICABLE SECURITIES
LAWS, THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN
SECURED BY SUCH SECURITIES.

 

10

 

 

(c) Pledge. The Company acknowledges and agrees that, after the Lockup Period,
the Subscriber may from time to time pledge pursuant to a bona fide margin
agreement with a registered broker-dealer or grant a security interest in some
or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and who agrees to
be bound by the provisions of this Agreement and, if required under the terms of
such arrangement, Subscriber may transfer pledge or secure Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At Subscriber’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities including, if the Securities are subject to
registration pursuant to a registration rights agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder. The Subscriber
will not “short sell” and of the Exchange Shares. Short Sales shall have the
meaning as defined in Rule 200 of Regulation SHO under the Exchange Act.

 

(d) Legend Removal. Certificates evidencing the Securities shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to Rule
144, or (iii) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the Commission). Company counsel shall issue a legal opinion to
the Transfer Agent promptly if required by the Transfer Agent to affect the
removal of the legend hereunder. The Company shall allow the Transfer Agent to
accept opinions from the Subscriber’s counsel and if the Transfer Agent accept
such opinion, the Company will be relieved of its obligation to prove the
opinion to the Transfer Agent. If all or any Exchange Shares are sought to be
sold, at a time when there is an effective registration statement to cover the
resale of the Underlying Shares, or if the Underlying Shares may be sold under
Rule 144 or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such Underlying
Shares shall be issued free of all legends. The Company agrees that following
such time as such legend is no longer required under this Section 4.1(d), it
will, no later than three Trading Days following the delivery by the Subscriber
to the Company or the Transfer Agent of a certificate representing the
Underlying Shares, as applicable, issued with a restrictive legend (such third
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
Subscriber a certificate representing such shares that is free from all
restrictive and other legends (however, the Corporation shall use reasonable
best efforts to deliver such shares within two (2) Trading Days). The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this Section. In
lieu of delivering physical certificates representing the unlegended shares,
upon request of Subscriber, so long as the certificates therefor do not bear a
legend and the Subscriber is not obligated to return such certificate for the
placement of a legend thereon, the Company shall cause its transfer agent to
electronically transmit the unlegended shares by crediting the account of
Subscriber’s prime broker with the Depository Trust Company through its Deposit
Withdrawal At Custodian system, provided that the Company’s Common Stock is DTC
eligible and the Company’s transfer agent participates in the Deposit Withdrawal
at Custodian system. Such delivery must be made on or before the Legend Removal
Date.

 

(e) DWAC. In lieu of delivering physical certificates representing the
unlegended shares, upon request of the Subscriber, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the unlegended shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company’s Common
Stock is DTC eligible and the Company’s transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date.

 

11

 

 

(f) Injunction. In the event the Subscriber shall request delivery of Securities
as described in this Section 4.1, the Company is required to deliver such
Securities, the Company may not refuse to deliver Securities based on any claim
that Subscriber or anyone associated or affiliated with Subscriber has not
complied with Subscriber’s obligations under the Transaction Documents, or for
any other reason, unless, an injunction or temporary restraining order from a
court, on notice, restraining and or enjoining delivery of such unlegended
shares shall have been sought and obtained by the Company and the Company has
posted a surety bond for the benefit of Subscriber in the amount of 120% of the
amount of the aggregate fair market value of the Securities intended to be
subject to the injunction or temporary restraining order, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to Subscriber to the extent
Subscriber obtains judgment in Subscriber’s favor.

 

(g) Buy-In. In addition to any other rights available to Subscriber, if the
Company, by reason of its own conduct or matters within its control directly
related to issuance of the Subscriber Securities, fails to deliver to the
Subscriber Securities as required pursuant to this Agreement and after the
Legend Removal Date, Subscriber, or a broker on the Subscriber’s behalf,
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by Subscriber of the shares of Common Stock
which the Subscriber was entitled to receive in unlegended form from the Company
(a “Buy-In”), then the Company shall promptly pay in cash to the Subscriber (in
addition to any remedies available to or elected by the Subscriber) the amount,
if any, by which (A) the Subscriber’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (B) the
aggregate Purchase Price of the shares of Common Stock delivered to the Company
for reissuance as unlegended Shares, together with interest thereon at a rate of
15% per annum accruing until such amount and any accrued interest thereon is
paid in full (which amount shall be paid as liquidated damages and not as a
penalty). For example, if the Subscriber purchases shares of Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to $10,000 of
purchase price of Shares delivered to the Company for reissuance as unlegended
shares, the Company shall be required to pay the Subscriber $1,000, plus
interest, if any. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.

 

(f) Legend Removal Default. In addition to Subscriber’s other available
remedies, the Company shall pay to the Subscriber, in cash, as partial
liquidated damages and not as a penalty, for each $1,000 of Underlying Shares
(based on the VWAP of the Common Stock on the date such Securities are submitted
to the Transfer Agent) delivered for removal of the restrictive legend and
subject to Section 4.1(c), $2.50 per Trading Day for each Trading Day after the
Legend Removal Date (increasing to $5 per Trading Day after the second Trading
Day) until such certificate is delivered without a legend. Nothing herein shall
limit Subscriber’s right to pursue actual damages for the Company’s failure to
deliver certificates representing any Securities as required by the Transaction
Documents, and Subscriber shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.

 

(g) Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against the
Subscriber and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

 

12

 

 

4.2 Furnishing of Information; Public Information.

 

(a) Commencing on the Effective Date and until the earliest of the time that (i)
Subscriber no longer owns any Securities, or (ii) five (5) years after the
Closing Date, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all periodic reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act even if the Company is not then subject to
the reporting requirements of the Exchange Act.

 

(b) At any time commencing on the Closing Date and ending at such time that all
of the Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to Subscriber’s other available remedies, the
Company shall pay to the Subscriber, in cash, as partial liquidated damages and
not as a penalty, by reason of any such delay in or reduction of its ability to
sell the Securities, an amount in cash equal to 2% of the aggregate the Stated
Value of Subscriber’s Securities held by Subscriber on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Subscriber to transfer the Underlying
Shares pursuant to Rule 144. The payments to which the Subscriber shall be
entitled pursuant to this Section 4.2(b) are referred to herein as “Public
Information Failure Payments.” Public Information Failure Payments shall be paid
on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit Subscriber’s right to
pursue actual damages for the Public Information Failure, and Subscriber shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 

4.3 Reserved.

 

4.4 Reserved.

 

13

 

 

4.5 Indemnification of Subscriber. Subject to the provisions of this Section,
the Company will indemnify and hold the Subscriber and their directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls Subscriber (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Subscriber Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that the Subscriber Party may suffer or incur as a result
of or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against Subscriber Parties in
any capacity, or any of them or their respective Affiliates, by any stockholder
of the Company who is not an Affiliate of Subscriber Party, with respect to any
of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of Subscriber Party’s representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
Subscriber Party may have with any such stockholder or any violations by such
Subscriber Party of state or federal securities laws or any conduct by
Subscriber Party which constitutes fraud, gross negligence, willful misconduct
or malfeasance). If any action shall be brought against the Subscriber Party in
respect of which indemnity may be sought pursuant to this Agreement, Subscriber
Party shall promptly notify the Company in writing, and the Company shall have
the right to assume the defense thereof with counsel of its own choosing
reasonably acceptable to the Subscriber Party. The Subscriber Party shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of Subscriber Party except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of Subscriber Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company will not be liable to the Subscriber Party under
this Agreement (y) for any settlement by the Subscriber Party effected without
the Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to the Subscriber Party’s breach of its
representations, warranties or covenants under the Transaction Documents. The
indemnification required by this Section shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of the
Subscriber Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 

4.6 Reservation of Securities.

 

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents, but not less than the Required Minimum.

 

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall amend the Company’s certificate or
articles of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 60th day after such date. Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than ninety (90) days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholders for the approval of an increase
in the number of authorized shares of Common Stock. In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its commercially reasonable efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal. Notwithstanding the foregoing, if any such time of an Authorized Share
Failure, the Company is able to obtain the written consent of a majority of the
shares of its issued and outstanding Common Stock to approve the increase in the
number of authorized shares of Common Stock without soliciting its stockholders,
the Company may satisfy this obligation by obtaining such consent and submitting
for filing with the SEC an Information Statement on Schedule 14C.

 

4.7 Reserved.

 

4.8 Reserved.

 

14

 

 

4.9 Reserved.

 

4.10 Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would require approval of the
Company’s shareholders of such other transaction unless such shareholder
approval is obtained before the closing of such subsequent transaction.

 

4.11 Preservation of Corporate Existence. Until the End Date, the Company shall
preserve and maintain its corporate existence, rights, privileges and franchises
in the jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 

4.12 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that the Subscriber is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that the Subscriber could be deemed to trigger the provisions of any such
plan or arrangement, by virtue of receiving Securities under the Transaction
Documents.

 

4.13 Reimbursement. If the Subscriber becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by
Subscriber to or with any current stockholder), solely as a result of
Subscriber’s acquisition of the Securities under this Agreement, the Company
will reimburse Subscriber for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Subscriber who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Subscriber and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Subscriber and any such Affiliate and any
such Person. The Company also agrees that neither the Subscriber nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

4.14 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide the Subscriber or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto Subscriber shall have entered into a written
agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that Subscriber shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

15

 

 

4.15 Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m. (New
York City time) on the third (3rd) Trading Day immediately following the Closing
Date, file a Current Report on Form 8-K including the Transaction Documents as
exhibits thereto within the time period required by the Exchange Act. From and
after the issuance of Form 8-K, the Company represents to the Subscriber that it
shall have publicly disclosed all material, non-public information delivered to
any of the Subscriber by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company and
Subscriber shall consult with each other in issuing any other press releases
with respect to the transactions contemplated hereby, and neither the Company
nor the Subscriber shall issue any such press release nor otherwise make any
such public statement without the prior consent of the Company, with respect to
any press release of the Subscriber, or without the prior consent of Subscriber,
with respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of the Subscriber,
or include the name of the Subscriber in any filing with the Commission or any
regulatory agency or Trading Market unless the name of Subscriber is already
included in the body of the Transaction Documents, without the prior written
consent of Subscriber, except: (a) as required by federal securities law in
connection with the filing of final Transaction Documents with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Subscriber with prior
notice of such disclosure permitted under this clause (b).

 

4.16 Listing of Common Stock. The Company shall maintain the listing or
quotation of the Common Stock on the Trading Market on which it is currently
listed, and prior to the Closing, the Company shall apply, if required, to list
or quote all of the Underlying Shares on such Trading Market and secure the
listing of all of the Underlying Shares on such Trading Market. The Company
further agrees, if the Company applies to have the Common Stock traded on any
other Trading Market, it will then include in such application all of the
Underlying Shares and will take such other action as is necessary to cause all
of the Underlying Shares to be listed or quoted on such other Trading Market as
promptly as possible. The Company shall continue the listing or quotation and
trading of its Common Stock on a Trading Market until the date no Shares
outstanding and during such time will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market until such later date.

 

4.17 Preservation of Corporate Existence. The Company shall preserve and
maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 

4.18 Lockup. All one hundred eighty-four thousand (184,000) of the Exchange
Shares will be issued at closing. The Subscriber agrees that it will not sell
any of the Exchange Shares for sixty (60) days commencing on the Closing Date
(“Lockup Period”).

 

4.19 Leakout. After the Lockup period, the Subscriber shall not sell more than
61,333 Exchange Shares, plus any Additional Shares issued in relation to such
Exchange Shares in any calendar month. Any Exchange Shares not sold may be
rolled into subsequent months.

 

4.20 True Up. If the VWAP (the “True Up VWAP”) for the Company’s common stock
for the 10 trading days (the “True Up Period”) after any portion of the Exchange
Shares are deposited in the Subscriber’s broker account and are cleared to trade
(the “True Up Shares”), is less than the $0.25, then the Company shall issue to
the Subscriber additional shares of Common Stock (the “Additional Shares”) with
an aggregate value (valued at the True Up VWAP) equal to the difference of the
True Up Shares multiplied by $0.25 less the True Up Shares multiplied by the
True Up VWAP. All Additional Shares will be issued within three (3) Trading Days
after the end of the True Up Period.

 

16

 

 

4.21 Redemption. The Company has the right to purchase any of the Exchange
Shares still then held by the Subscriber, either in full or in part, at any time
prior to the 150th day after the date of this Agreement, at a per share purchase
price of $0.25.

 

4.22 Tacking. The Company acknowledges that the Investor’s holding period of the
Securities shall tack for Rule 144 purposes back to June 11, 2019.

 

4.23 Negative Covenants. As long as any Securities remain outstanding, Company
shall not, and shall not permit any of the Subsidiaries to, directly or
indirectly:

 

a) enter into any transaction pursuant to Section 3(a)(10) of the Securities
Act;

 

b) amend its charter documents, including, without limitation, its certificate
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder, provided, however, that the Company may amend its
articles of incorporation to create a class or series of preferred stock or
increase its authorized shares of Common Stock;

 

c) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or Common Stock
Equivalents other than as to the Underlying Shares as permitted or required
under the Transaction Documents;

 

d) enter into any transaction with any Affiliate of Borrower which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of Borrower (even if less than a quorum
otherwise required for board approval); or

 

e) enter into any agreement with respect to any of the foregoing.

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Termination. This Agreement may be terminated by the Subscriber, as to
Subscriber’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and Subscriber, by written notice to the other
parties, if the Closing has not been consummated on or before the Termination
Date.

 

5.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Subscriber.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

17

 

 

5.4 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or email or facsimile transmission,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by email together with a confirmation facsimile or a
facsimile transmission with confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to Resonate Blends, Inc., Attn:
David Thielen, email: david@resonateblends.com, with a copy by email only to
(which shall not constitute notice): The Doney Law Firm, Esq., email:
scott@doneylawfirm.com and (ii) if to the Holders, to: the addresses and fax
numbers indicated on the signature pages to the Exchange Agreement, with an
additional copy by fax only to (which shall not constitute notice): Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581, Attn: Eliezer
Drew, facsimile: (212) 697-3575, email: eli@grushkomittman.com.

 

5.5 Amendments; Waivers. Any provision of this Agreement and any other
Transaction Document may be waived, modified, supplemented or amended and
consent obtained or approval deemed granted except in a written instrument
signed, in the case of an amendment, by the Company and the Subscriber holding
at least a majority in interest (“Majority in Interest”) of the component of the
affected Securities then outstanding or, in the case of a waiver not affecting
all Subscriber, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement nor any other Transaction Document
shall be deemed to be a continuing waiver in the future or a waiver of any
subsequent default or a waiver of any other provision, condition or requirement
thereof, nor shall any delay or omission of any party to exercise any right
thereunder in any manner impair the exercise of any such right. The Subscriber
may waive in writing any right or benefit granted to or available to Subscriber
pursuant to the Transaction Documents.

 

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Subscriber (other than by merger).
Following the Closing, the Subscriber may assign, on ten (10) Business Day prior
notice any or all of its rights under this Agreement to any Person to whom
Subscriber assigns or transfers any Securities, provided that such transferee
agrees in writing to be bound with respect to the transferred Securities by the
provisions of the Transaction Documents that apply to the “Subscriber” and is
able to make each and every representation made by Subscriber in this Agreement.
No assignment by the Subscriber will be allowed if the result would be an
increase in the number of actual or beneficial owners of the assigned
securities.

 

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth herein.

 

18

 

 

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any action, suit or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then, in addition to the obligations of the Company
under any other section hereunder, the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of any
Transaction Document is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever the Subscriber exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then
Subscriber may, at any time prior to the Company’s performance of such
obligations, rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of Shares, the
applicable Subscriber shall be required to return any shares of Common Stock
subject to any such rescinded conversion or exercise notice concurrently with
the return to Subscriber of the aggregate exercise price paid to the Company for
such shares and the restoration of Subscriber’s right to acquire such shares
pursuant to Subscriber’s Shares.

 

19

 

 

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable costs (including customary indemnity) associated with the issuance of
such replacement Securities.

 

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Subscriber and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Subscriber pursuant to any Transaction Document or the
Subscriber enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by the Subscriber in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to the Subscriber with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by Subscriber to the unpaid principal balance of any such indebtedness
or be refunded to the Company, the manner of handling such excess to be at
Subscriber’s election.

 

5.18 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken, or such right may be
exercised on the next succeeding Business Day.

 

20

 

 

5.19 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto.
Unless otherwise indicated to the contrary herein by the context or use thereof:
(i) the words, “herein,” “hereto,” “hereof” and words of similar import refer to
this Agreement as a whole and not to any particular Section or paragraph hereof;
(ii) words importing the masculine gender shall also include the feminine and
neutral genders, and vice versa; and (iii) words importing the singular shall
also include the plural, and vice versa. In addition, each and every reference
to share prices and shares of Common Stock in any Transaction Document shall be
subject to adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Stock that occur
after the date of this Agreement.

 

5.20 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.21 Equitable Adjustment. Trading volume amounts, price/volume amounts and
similar figures in the Transaction Documents shall be equitably adjusted (but
without duplication) to offset the effect of stock splits, similar events and as
otherwise described in this Agreement.

 

(Signature Pages Follow)

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Resonate Blends, Inc.         By: /s/ Geoffrey Selzer   Name: Geoffrey Selzer  
Title: Chief Executive Officer and Chairman  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR SUBSCRIBER FOLLOWS]

 

22

 

 

[SUBSCRIBER SIGNATURE PAGE TO Resonate Blends, Inc.

SECURITIES Exchange AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Subscriber: Armada Investment Fund LLC

 

Signature of Authorized Signatory of Subscriber: /s/ Gabriel Berkowitz

 

Name of Authorized Signatory: Gabriel Berkowitz

 

Title of Authorized Signatory: Manager

 

Email Address of Authorized Signatory: gabriel@armadacp.com

 

Facsimile Number of Authorized Signatory:
____________________________________________

 

Address for Notice to Subscriber: 7703 Springfield Lake Drive, Lake Worth, FL
33467

 

Address for Delivery of Securities to Subscriber (if not same as address for
notice):

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

Surrendered Warrants: a warrant dated June 11, 2019 originally issued to
purchase 83,333 shares of the Company’s common stock

 

Exchange Shares: 184,000

 

23

 